DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jian US 2010/0265010 in view of Liu et al. US 2019/0200454.
As per claims 1-2, 13, and 15-17, Jian discloses an integrated passive die (Figs. 3, 9a, and 9b, package 900 which includes dies of filters A and B) comprising: a substrate (Fig. 9c; It is inherent that filters A and B are disposed on a support structure or “substrate”, as well-known in the art.); an input node (Fig. 3, left input terminal) and an output node (Fig. 3, right output terminal); and radio frequency (RF) filtering circuitry (Figs. 3, 9a, 9b, filters A and B).
However, Jian does not disclose the RF filtering circuitry comprising a plurality of LC tank circuits coupled between the input node and the output node, each one of the plurality of LC tank circuits comprising: an inductor comprising a metal trace over the substrate; and a capacitor coupled in parallel with the inductor over the substrate, wherein a resonance frequency of the combination of the inductor and the capacitor is less than a self-resonance frequency of the inductor.
Lui et al. exemplarily discloses in Figs. 7a-7b a bandpass filter 700. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic filters A and B of Jian with the specific filter of Lui et al. as being obvious art substitutions of equivalents.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 1, the RF filtering circuitry comprising a plurality of LC tank circuits (In the combination circuit, each of the filters A and B of Jian includes a corresponding inductor 742/capacitor 750 of Lui et al. (i.e. “LC tank circuit”) therein.) coupled between the input node and the output node, each one of the plurality of LC tank circuits comprising: an inductor (e.g. inductor 742 of Lui et al.) comprising a metal trace (Paragraph 61 of Lui et al. and related Fig. 2b of Lui et al., inductor 212 which comprises metal layer 210) over the substrate; and a capacitor (e.g. inductor 742 of Lui et al.) coupled in parallel with the inductor over the substrate, wherein a resonance frequency of the combination of the inductor and the capacitor is less than a self-resonance frequency of the inductor (Paragraph 23 of Lui et al.; As stated, the inductor/capacitor circuit has a lower self-resonant frequency compared to just the inductor without the capacitor.); as per claim 15, wherein the substrate is one of silicon, sapphire, and glass (Paragraph 39 of Lui et al. and related Fig. 3 of Lui et al.; Substrate 390 which includes inductor 212 is made of silicon or glass.); as per claim 13, wherein for at least one of the plurality of LC tank circuits: the metal trace of the inductor forms a loop between a first inductor node and a second inductor node (related Fig. 2b of Liu et al.; The metal layer 210 forms at least one loop as shown between two ends thereof (i.e. “first and second inductor nodes”).); and the capacitor is coupled across a gap between the first inductor node and the second inductor node such that the capacitor and the metal trace form a closed loop (related Fig. 2f of Liu et al.; In the resultant combination, the capacitor of Liu et al. is coupled between “the first and second inductor nodes” to form a closed parallel circuit loop.); and as per claims 16-17, wherein for each one of the plurality of LC tank circuits, the inductor is an integrated passive device (related Fig. 3b of Lui et al.; The inductor is integrated into a package substrate 396.).
Allowable Subject Matter
Claims 3-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843